BLD-309                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2654
                                       ___________

                         In re: CHARLES E. SMITH, Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                          (Related to Civ. No. 1-17-cv-02339)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 September 13, 2018

             Before: RESTREPO, BIBAS and NYGAARD, Circuit Judges

                           (Opinion filed: September 21, 2018)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Charles Smith has filed a petition for writ of mandamus

requesting that we direct the United States District Court for the Middle District of

Pennsylvania to rule on his 28 U.S.C. § 2241 petition. However, on March 23, 2018—

months before Smith filed this mandamus petition—the District Court dismissed the

§ 2241 petition. Smith thus has not shown an “injury in fact” that will likely “be

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
redressed by a favorable decision” from this Court, Lujan v. Defs. of Wildlife, 504 U.S.
555, 560–61 (1992) (quotation marks omitted), and we will therefore dismiss his petition

for lack of jurisdiction.1




1
 Smith’s motions to proceed in forma pauperis and to be relieved from filing his prison-
account statement are granted.
                                          2